Citation Nr: 0314161	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  01-06 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hand injury, described as scars, left 3rd and 4th fingers.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied service connection 
for residuals of a left hand injury, a low back disorder, a 
skin disorder, and PTSD.  The RO however granted the veteran 
a nonservice-connected pension.  

The Board remanded this case in December 2001 for further 
development.  This included affording the veteran a 
comprehensive examination, broad enough to cover all 
conditions, which he alleged to be attributable to his 
military service.  In addition, medical opinions were 
solicited from the examining physicians as to whether it was 
as likely as not that any of the claimed conditions began 
during the veteran's period of active service or were related 
to any incident of such period of service.  That development 
has been completed and the case is now ready for 
adjudication.

The record also reflects that the veteran was scheduled to 
provide testimony at a personal hearing at the RO in August 
2001, but the veteran failed to appear. Accordingly, his 
request for a personal hearing is deemed withdrawn. 38 C.F.R. 
§ 20.702(d).





FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran injured his left hand during service, which 
resulted in lacerations to his left 3rd and 4th fingers.

3.  The veteran has residual scars on the left 3rd and 4th 
fingers.

4.  A low back disorder was not present in service and is not 
etiologically related to active service

5.  A skin disorder was not present in service and is not 
etiologically related to active service.

6.  The appellant is not shown to have engaged in combat with 
the enemy.  

7.  The appellant did not receive psychiatric treatment 
during service; he was described as psychiatrically normal at 
discharge.

8.  The appellant has not been diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  Residuals of a left hand injury, described as scars, left 
3rd and 4th fingers, were incurred in active service. 38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. § 3.303 (2002).

2.  A low back disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2002).

4.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.   On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claims and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf by means of the discussions in the September 2000 
rating decision; the Board remand in December 2001; the March 
2001 statement of the case; and March 2003 supplemental 
statement of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
The appellant has been afforded VA examinations, addressing 
the disabilities on appeal.  Service, VA, and private 
outpatient and hospital treatment records have been 
associated with the claims file.  There does not appear to be 
any outstanding medical records that are relevant to this 
appeal.  

The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran.  As there is no 
indication that there are additional records that should or 
could be obtained, and it appears that all pertinent evidence 
is on file, no further development is indicated.

II.  Factual Background.  

The service medical records reveal that the veteran injured 
his left hand in service in November 1969.  He caught his 3rd 
and 4th left hand fingers in a bread mixer and suffered 
avulsion laceration of the pulp of his middle finger distal 
phalanx down to the bone.  He suffered a smaller laceration 
of the ring finger pulp.  The wounds were debrided and the 
pulp was reattached with apparent good blood flow to 
fragment.  X-rays at the time were negative for fractures.  
He was subsequently returned to duty.

The veteran's service medical records show no diagnosis of 
PTSD or other anxiety disorder.  The veteran's DD 214 does 
not indicate that he received any decoration or award 
indicative of his participation in combat.  The veteran 
served on active duty as a cook.  He was assigned to the USS 
Newport News (CA-148) and served in the waters off Vietnam.  
There is no indication of any combat service, and he is in 
receipt of no combat ribbons or awards.  

The service medical records do not contain findings of a back 
or skin disorder.  According to the February 1970 examination 
for release from active duty, however, the examiner noted in 
the clinical evaluation that the veteran was normal with 
respect to any identifying marks, scars, or tattoos.  In the 
notes section, however, the examiner indicated that the 
veteran had scars on his left hand and cited "#39" for 
identifying marks, scars, and tattoos.  In "#38" of the 
clinical evaluation, however, the examiner indicated that the 
veteran's "spine musculoskeletal" system was abnormal.  The 
examiner, however, did not describe any abnormality with 
respect to the veteran's spine or musculoskeletal system in 
the notes section.  

The post-service medical evidence, dated many years after 
service discharge, reveals that the veteran has been treated 
for residual scarring of the left hand, a skin disorder, a 
low back disorder, and psychiatric problems.  Except for the 
residual scarring of the left hand, there is no post-service 
medical opinion of record that links a skin disorder, low 
back disorder, or PTSD to the veteran's service.  

According to a June 2000 medical record, N.P.M., M.D., a 
private psychiatrist, indicated that the veteran had a 
diagnosis of major recurrent depression versus PTSD.  The 
psychiatrist also indicated that the veteran was taking 
various psychiatric medications.

According to a July 2000 VA psychiatric examination report 
and a May 2002 VA examination report, the respective 
examiners concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD.  Both VA psychiatric 
examiners diagnosed the veteran with dysthymia.

According to a May 2002 VA orthopedic examination report, the 
VA examiner noted that he had reviewed the veteran's claims 
file, to include the service medical records.  The examiner 
diagnosed the veteran with early degenerative disc disease of 
the lumbar spine with bulging discs as shown by MRI in March 
2000.  The examiner concluded, however, that the service 
medical records were silent for findings of a low back 
disorder, and the veteran was not treated for a low back 
disorder until the year 2000, 30 years after discharge.  The 
examiner opined that the present low back disorder was not 
related to service.

According to a June 2002 VA dermatologic examination report, 
the veteran was diagnosed with psoriasis of unknown etiology.  
The service medical records are negative for a finding of a 
skin disorder.  Although the post-service medical evidence 
after service indicates complaints and treatment for a skin 
disorder, none of the evidence of record provides an opinion 
regarding the etiology of it to the veteran's period of 
service.

III.  Criteria  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Alternatively, service 
connection may be awarded for a "chronic disease" when a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

IV.  Left hand disorder, described as residual scars, 3rd and 
4th fingers   

The service medical records contain evidence of the veteran 
accidentally lacerating his 3rd and 4th finger of the left 
hand.  The medical evidence of record from the September 2003 
VA examination clearly reveals residual scars on the 3rd and 
4th finger of the left hand.  

The Board has thoroughly reviewed all the evidence of record 
and finds that there is sufficient evidence presented in 
support of the veterans claim for service connection for a 
left hand disorder, described as residual scars, 3rd and 4th 
fingers, and service connection is, accordingly, granted.  
See VCAA; 38 U.S.C.A. §§ 1110, 5107 (b); 38 C.F.R. §§ 3.102, 
3.303(d).

V.  PTSD 

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see 
Fossie v. West, 12 Vet. App. 1, 6 (1998) ("If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  
If, however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors."). Recent amendments to this regulation, 
effective March 7, 2002, did not change these provisions.  38 
C.F.R. § 3.304(f).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 
(2002).  

If, however, it is determined that the veteran did not engage 
in combat, credible supporting evidence from any source 
showing that his claimed inservice stressor actually occurred 
is required for him to prevail.  See Cohen v. Brown, 10 Vet. 
App. 128, (1997); Moreau, 9 Vet. App. at 394-95; Doran v. 
Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395; Doran, 6 Vet. App. at 290.  The Court has held, however, 
that a claimed stressor need not be confirmed in every 
detail.  Souzzi v. Brown, 10 Vet. App. 307, 331 (1997).  The 
supporting evidence need only imply that the veteran was 
personally exposed to the stressor.  Pentecost v. Principi, 
16 Vet. App. 124 (2002).

In this case, the appellant does not meet the initial 
criteria of having been diagnosed with PTSD.  Although the 
appellant's private psychiatrist indicated in June 2000 that 
the veteran might have PTSD versus depression - thereby 
meaning that the diagnosis was not definite - he has never 
been medically diagnosed with PTSD.  Further, at two VA 
examinations, the examiners have noted that the appellant did 
not meet the criteria for a diagnosis of PTSD because he did 
not have sufficient symptoms to establish the diagnosis.

Although the appellant attributes his symptoms to PTSD, a 
veteran's statements as to subjective symptomatology alone, 
without medical evidence of an underlying impairment capable 
of causing the symptom alleged, generally cannot constitute 
evidence of the existence of a current disability for VA 
service connection purposes.  See Hayes v. Brown, 9 Vet. App. 
67, 72 (1996) (holding that, although a lay person can 
certainly provide an account of symptoms he experiences, a 
lay person is not competent to provide a medical diagnosis).

The VA examiners, both of whom do possess the required 
medical expertise to diagnose PTSD, opined that the appellant 
did not satisfy the criteria for PTSD.  Each examiner set out 
a detailed rationale supporting each opinion.  Essentially, 
the rationale for the VA medical opinions established that 
the appellant did not meet the diagnostic criteria for PTSD 
because he lacked sufficient symptoms to establish the 
diagnosis.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Because the 
appellant does not have PTSD, the Board need not address the 
sufficiency of the appellant's stressors.

VI.  Low back and skin disorders   

A review of the service medical records is negative for any 
findings of a chronic disorder of the low back or the skin.  
With respect to the low back, there appears to be a 
typographical error on the veteran's February 1970 release 
from active duty examination report.  As noted previously, 
the examiner noted in the clinical evaluation that the 
veteran was normal with respect to any identifying marks, 
scars, or tattoos.  In the notes section, however, the 
examiner indicated that the veteran had scars on his left 
hand and cited "#39" for identifying marks, scars, and 
tattoos.  In "#38" of the clinical evaluation, the examiner 
indicated that the veteran's "spine musculoskeletal" system 
was abnormal.  The examiner, however, did not describe any 
abnormality with respect to the veteran's spine or 
musculoskeletal system in the notes section.  

The Board finds that the February 1970 release from active 
duty examination report contains a typographical error.  
Given that the examiner specifically noted "#39" and 
described the scars on the veteran's left hand, but did not 
note "#38" or discuss any impairment of the veteran's 
spine, it is clear that a typographical error was made with 
respect to which disorder was "abnormal".  In support of 
this finding, the Board notes that that veteran's service 
medical records are negative for findings or complaints of a 
low back disorder.  Therefore, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran injured his back during service.

Furthermore, the May 2002 VA examiner who reviewed the 
veteran's service medical records specifically concluded that 
the veteran's current low back disorder was not related to 
service.  According to the May 2002 VA orthopedic examination 
report, the VA examiner noted that he had reviewed the 
veteran's claims file, to include the service medical 
records.  The examiner diagnosed the veteran with early 
degenerative disc disease of the lumbar spine with bulging 
discs as shown by MRI in March 2000.  The examiner concluded, 
however, that the service medical records were silent for 
findings of a low back disorder, and the veteran was not 
treated for a low back disorder until the year 2000, 30 years 
after discharge.  The examiner opined that the present low 
back disorder was not related to service.  The Board finds 
this evidence compelling because it is based on a review of 
the veteran's claims file and a physical examination.

The same is true for the veteran's claim for a skin disorder.  
The service medical records are negative for a finding of a 
skin disorder.  Although the post-service medical evidence 
after service indicates complaints and treatment for a skin 
disorder, none of the evidence of record provides an opinion 
regarding the etiology of it to the veteran's period of 
service.  According to the June 2002 VA dermatologic 
examination report, the veteran was diagnosed with psoriasis 
of unknown etiology.  

The evidence of a nexus between the veteran's current low 
back and skin disorders to his military service is limited to 
the veteran's own statements.  While the veteran is competent 
to attest to matters susceptible to lay observation, he is 
not competent to provide an opinion concerning matters 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Whether the veteran's current low 
back or skin disorder is related to his service is a medical 
question.  Therefore, the veteran's lay opinion concerning 
the etiology of his low back and skin disability is of no 
evidentiary value.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.




(CONTINUED ON THE NEXT PAGE)




ORDER

Entitlement to service connection for residuals of a left 
hand disorder, described as scars, left 3rd and 4th fingers is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

